DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Social Networking System (SNS) Configured to Display Posted Locations for Users.

Claim Objections

Claim 4 is objected to because of the following informalities:  “the second users” lack antecedent basis.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: on line 3, “an instruction” should be --- the instruction.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “the second users” lack antecedent basis.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: on line 2, “an instruction” should be --- the instruction.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Sharon et al. (Sharon) (US 2011/0083101 A1).
As per claim 1: Sharon discloses information processing device comprising a processor (see at least, fig. 1) configured to:
acquire information relating to a posted location that is a location about which a second user different from a first user has performed a first posting to a social networking system (see fig. 1, elements  110 and “social networking system”; par. 0083) (note the device 10 can be considered as a second user); and
transmit an instruction to an onboard device or a terminal of the first user, to display the posted location on a map displayed on a screen of the onboard device or a screen of the terminal of the first user (.see par. 0107, 0041). Note that the phrase “the location-based services allow a user to view a map of a specific geographic location that displays many object types, including other members, content items, events and others” inherently includes instructions that allow a user to view the map of the specific location that displays at least object types.
As per claim 2: Sharon discloses information processing device according to claim 1, wherein the processor is configured to, when acquiring information relating to the posted location, acquire information relating to a location about which the second user has performed the first posting to the social networking system, the second user having a relation with the first user on the social networking system (see par. 0012, 0078). Note, “member” in the prior art is similar/same as having a relation.
As per claim 3: Sharon discloses information processing device according to claim 1, wherein the processor is configured to, when acquiring the information relating to the posted location, acquire information relating to a posted location (see par 0024, 0027, 0030), for which a record of a positive reaction by the first user exists (see 0042, 0077, 0085, 0097; claim 11).
As per claim 4: Sharon discloses a processing device according to claim 1, wherein the processor is configured to, when acquiring information relating to the posted location, acquire information relating to a location about which at least a predetermined number of the second users have performed posting (see 0012, 0078). Note each member of the group in the prior art perform location posting and a group includes a predetermined members. 
As per claim 5: Sharon discloses information processing device according to claim 1, wherein the processor is configured to, when acquiring information relating to the posted location, acquire information relating to a posted location for which a record of a positive reaction by at least a predetermined number of the second users exists (see par. 0024, 0030, 0042, 0077, 0097).
As per claim 6: Sharon discloses information processing device according to claim 1, wherein the processor is configured to transmit an instruction to the onboard device or the terminal of the first user to display an image relating to the second user having posted to the social networking system, at a position on the map displayed on the screen of the onboard device or the screen of the terminal of the first user that corresponds to the posted location (see par. 0082-0084, 0090, 0092, 0097).
As per claim 7: Sharon discloses information processing device according to claim 6, wherein the processor is configured to, when the first user taps on the image, transmit an instruction to the onboard device or the terminal of the first user to display, on the screen, content that the second user has posted (see par. 0024, 0030, 0077, 0081, 0094).
As per claim 8: Sharon discloses  information processing device according to claim 1, wherein the processor is configured to, when transmitting the instruction to the onboard device or the terminal of the first user, to display the posted location on the map displayed on the screen of the onboard device or the screen of the terminal of the first user, transmit an instruction to the onboard device or the terminal of the first user to display a posted location included in a predetermined region from a current location of the onboard device or the terminal of the first user (see fig. 1.; par. 0026, 0038, 0107, 0041). Note that the phrase “the location-based services allow a user to view a map of a specific geographic location that displays many object types, including other members, content items, events and others” inherently includes instructions that allow a user to view the map of the specific location that displays at least object types.
As per claim 9: the features of claim 9 are similar to the features of claim 1, except claim 9 is directed to a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions that correspond to the functions being performed by the device of claim 1. Therefore, claim 9 has been rejected on the same ground as claim 1.
As per claim 10: the feature of claim 19 is similar to the feature of claim 2. Hence, claim 10 is rejected on the same ground as claim 2.
As per claim 11: Sharon discloses a non-transitory storage medium according to claim 9, wherein information relating to the posted location includes information relating to a posted location for which a record of a positive reaction by the first user exists (see par. 0030, 0058, 0061). 
As per claim 12: the feature of claim 12 is similar to the feature of claim 4. Hence, claim 12 is rejected on the same ground as claim 4.
As per claim 13: the feature of claim 13 is similar to the feature f claim 3. Hence, claim 13 is rejected on the same ground as claim 3.
As per claim 14: the feature of claim 14 is similar to the feature of claim 6. Hence, claim 14 is rejected on the same ground as claim 6.
As per claim 15: Sharon discloses a non-transitory storage medium according to claim 14, wherein the functions further comprises transmitting an instruction to the onboard device or the terminal of the first user to display, on the screen, content that the second user has posted, when the first user taps on the image (see par. 0049, 0082, 0084, 0094-0096). Note that “clicking” is similar to tap.
As per claim 16: the features of claim 16 are similar to the features of claim 1, except claim 16 is directed to a system required to carryout/perform the function that are similar to the features of claim 1. Hence, claim 16 has been ejected on the same ground as claim 1.
As per claim 17: the feature of claim 17 is similar to the feature of claim 2. Hence, claim 17 is rejected on the same ground as claim 2.
As per claim 18: the feature of claim 18 is similar to the feature of claim 3. Hence, claim 18 is rejected on the same ground as claim 3.
As per claim 19: the feature of claim 19 is similar to the feature of claim 4. Hence, claim 19 is rejected on the same ground as claim 4.
As per claim 20: the feature of claim 20 is similar to the feature of claim 6. Hence, claim 20 is rejected on the same ground as claim 6.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        8/12/2022